DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes the following claim limitation(s) that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses 
Such claim limitation(s) is/are:
“Movement means for moving the receptacle from a charging position […] to a discharging position […]” (claim 12).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
The specification1 appears to describe the movement means for moving the receptacle between a charging and discharging position as a mechanism (e.g. a drawer) that allows the receptacle to be moved relative to the frame of the machine, so as to allow charging and discharging of the base product.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
As per claim 3, the claim recites “wherein the container is a brick carton”. However, it should be noted that claim 2, from which claim 3 depends, recites that “the container is a tin can”. It is therefore unclear how exactly infringement would occur, since one of ordinary skill in the art would not be able to ascertain how exactly a container can simultaneously be a “tin can” and a “brick carton”. For examination purposes, claim 3 will be construed as depending on claim 1, instead.
	As per claim 11, the claim recites “wherein the finished product is a finished product of the ice cream, yogurt, sorbet, coffee or cold confectionery cream type”. However, the aforementioned limitation presents the following issues:
The phrase “the ice cream, yogurt […] type” lacks proper antecedent basis.
The term “type” is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A review of the specification2 shows that the claim language is merely reiterated, wherein the listed products are recited as examples, without defining what additional products are encompassed by the term “type”. It has been held that the addition of the word “type” to 3 Therefore, the term "type" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.4  
For examination purposes, claim 11 will be construed as --wherein the finished product is an ice cream, a yogurt, a sorbet, a coffee or a cold confectionery cream.--
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al. (US 20170332659 A1), herein Cocchi, in view of Minard et al. (US 20150034668 A1), herein Minard.
As per claim 1, Cocchi discloses a method for making semi-liquid iced food products (using the system shown in figures 1-3), comprising the following steps: providing a container (see “basic mixture” container in figure 3) containing a liquid base product (i.e. a basic mixture); pouring only the contents of the container (as evidenced by the upper arrow) into a receptacle (the hopper shown in figure 3 and described in at least paragraph 43); transferring only the contents of the container (i.e. the basic mixture), which have been poured into the receptacle (the hopper), into a processing chamber (2, 3; see figures 1-3 and paragraph 43) provided with a stirrer (5 or 9) and thermal treatment means (4); cooling with the thermal treatment means (4) and simultaneously mixing with the stirrer (5 or 9), only the contents of the container (the basic mixture) which have been transferred into the processing chamber (2, 3) until obtaining a semi-liquid iced finished product (evident from figures 1-3 and at least paragraph 76).  
However, Cocchi may not explicitly disclose the step of opening the container containing a liquid base product.
On the other hand, Minard, directed to a soft-serve dispensing machine with freezer drawers, discloses the step of opening (by inserting tubing 227 or 229; see paragraph 21) the container (e.g. bag 225 or 230) containing a liquid base product (see at least figure 2 and paragraph 21).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) 5 
As per (1), it should be noted that Cocchi provides a generic teaching of providing a base product, from a measuring cup or beaker, into the receptacle. On the other hand, Minard explicitly teaches that different types of containers with different ingredient mixes or syrups may be used (see last two sentences of paragraph 15). The different types of containers may include bags, jugs, cartons, reusable vessels, cans, etc., and they may contain dairy mixes, syrups, juices and/or flavorings (see lines 13-20 of paragraph 18). Minard also discloses that when one of the containers is depleted, a user may replace said container with a new one, and open it by inserting a tubing into said container, in order to transfer the contents of said container into the processing chamber (see paragraph 21). As per (2), one of ordinary skill in the art would recognize that since the prior art of Minard has successfully implemented its own teachings with regards to the step of opening the container with a liquid base product, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Cocchi. Said reasonable expectation of success is apparent from the fact that both Cocchi and Minard are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. ice-cream machines). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Cocchi may be significantly improved by incorporating the prior art teachings of Minard, since the teachings of Minard serve to complement the teachings of Cocchi by virtue of suggesting a closed container that may be selectively opened 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cocchi and to have modified them with the teachings of Minard, by selectively opening the container containing a liquid base product, in order to provide the base product into the processing chamber as needed, as similarly suggested by Minard, without yielding unpredictable results.
As per claim 2, Cocchi as modified discloses wherein the container (225 or 230 of Minard) is a tin can (as described in at least paragraphs 15, 18 and 19 of Minard).  
As per claim 3, Cocchi as modified discloses wherein the container (225 or 230 of Minard) is a brick carton (as described in at least paragraphs 15, 18 and 19 of Minard).  
As per claim 4, Cocchi as modified discloses wherein the container (225 or 230 of Minard) contains fruit juice (as described in the last sentence of paragraph 15 of Minard).  
As per claim 5, Cocchi as currently modified may not explicitly disclose wherein the step of transferring only the contents of the container into the processing chamber comprises a step of moving the receptacle from a charging position to a discharging position where the contents of the container are transferred from the receptacle to the processing chamber.  
On the other hand, Minard discloses wherein the step of transferring only the contents of the container (225 or 230) into the processing chamber (235 or 240) comprises a step of moving the receptacle (125, 130 or 202) from a charging position (e.g. open position) to a discharging position (e.g. closed position) where the contents of the container (225 or 230) are transferred from the receptacle (125, 130, 202) to the processing chamber (235 or 240; see at least figures 1-3 and paragraphs 6, 18 and 21).
6 
As per (1), Minard teaches that typical hoppers for liquid dairy mixes are generally accessed from a top of the machine, which increases the risk of spilling the dairy mix while it is being poured therein (see paragraph 3). As such, Minard suggests using a drawer configuration which allows a user to easily refill the liquid base product in the machine (see paragraph 6). As per (2), one of ordinary skill in the art would recognize that since the prior art of Minard has successfully implemented its own teachings with regards to the step of transferring only the contents of the container into the processing chamber, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Cocchi. Said reasonable expectation of success is apparent from the fact that both Cocchi and Minard are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. ice-cream machines). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cocchi and to have modified them with the teachings of Minard, by moving the receptacle from a charging position to a discharging position where the contents of the container are transferred from the receptacle to the processing chamber, in order to provide easier access to a user for refilling the liquid base product, as similarly suggested by Minard, without yielding unpredictable results.
As per claim 11, Cocchi as modified discloses wherein the finished product is an ice cream, yogurt, sorbet, coffee or cold confectionery cream (evident from figure 3 and paragraph 76 of Cocchi).  
As per claim 12, Cocchi discloses a machine for making semi-liquid iced food products (1), comprising: a processing chamber (2, 3) provided with a stirrer (5 or 9) and thermal treatment means (4); a receptacle (hopper shown in figure 3) for receiving liquid base product from a container (the “basic mixture” container).
However, Cocchi may not explicitly disclose 11movement means for moving the receptacle from a charging position where it is filled with the liquid base product, which is contained in a container, to a discharging position where it discharges the liquid base product.  
125, 130, 202, 204, etc.) for moving the receptacle from a charging position (e.g. an open position) where it is filled with the liquid base product, which is contained in a container (225, 230, 260, 270, etc.), to a discharging position (e.g. a closed position) where it discharges the liquid base product (evident from at least paragraph 6).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.7 
As per (1), Minard teaches that typical hoppers for liquid dairy mixes are generally accessed from a top of the machine, which increases the risk of spilling the dairy mix while it is being poured therein (see paragraph 3). As such, Minard suggests using a drawer configuration which allows a user to easily refill the liquid base product in the machine (see paragraph 6). As per (2), one of ordinary skill in the art would recognize that since the prior art of Minard has successfully implemented its own teachings with regards to the moving means, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cocchi and to have modified them with the teachings of Minard, by having  11movement means for moving the receptacle from a charging position where it is filled with the liquid base product, which is contained in a container, to a discharging position where it discharges the liquid base product, in order to provide easier access to a user for refilling the liquid base product, as similarly suggested by Minard, without yielding unpredictable results.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi (US 20170332659 A1) in view of Minard (US 20150034668 A1), as applied to claim 1 above, and further in view of Johnson (US 20090053375 A1).
As per claim 7, Cocchi as currently modified may not explicitly disclose wherein the contents poured into the receptacle are not greater than 500 mL in volume.
see paragraph 30) wherein the contents poured into a receptacle (100) are not greater than 500 mL in volume (e.g. 8oz of ice-cream, which is equivalent to ~237 mL).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.8 
As per (1), it should be noted that Cocchi explicitly teaches pouring a volume of liquid base product into the receptacle (see figure 3 of Cocchi). Cocchi describes making ice cream according to a “batch” process, wherein a predetermined quantity of basic mixture is loaded and all of it is transformed into ice cream (see paragraph 42 of Cocchi). On the other hand, Johnson provides teachings for various embodiments where different volumes or quantities of ice cream are made, depending on a desired amount to be consumed (see at least paragraphs 30-32 of Johnson). In other words, Johnson suggests adding a quantity of ingredients in accordance with a desired amount of ice cream. As per (2), one of ordinary skill in the art would recognize that since the prior art of Johnson has successfully implemented its own teachings with regards to the content 9 In the instant case, Johnson recognizes different “batch” processes that involve producing frozen products in different quantities or volumes (see paragraph 5 of Johnson). Johnson explicitly recognizes that frozen confections can be made in “large volumes” or “individually”. Consequently, Johnson provides teachings for producing different volumes of frozen product for a user (as described in at least paragraphs 30-32 of Johnson). Thus, one of ordinary skill in the art would recognize that the volume of the contents that are poured into the receptacle are a result-effective variable, since said volume of the contents will determine the volume of the frozen confection that is produced for a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cocchi and to have modified them with the teachings of Johnson, by having the contents poured into the receptacle not being greater than 500 mL in volume, as a matter of optimizing a result-effective variable, in order to 
As per claim 8, Cocchi as currently modified discloses an embodiment (see paragraph 30 of Johnson) wherein the contents poured into a receptacle (100 of Johnson) are not greater than 350 mL in volume (e.g. 8oz of ice cream, which is equivalent to ~237 mL).  
As per claim 9, Cocchi as currently modified discloses an embodiment (see paragraph 30 of Johnson) wherein the contents poured into a receptacle (100 of Johnson) are not less than 150 mL and not greater than 500 mL in volume (e.g. 8oz of ice cream, which is equivalent to ~237 mL).  
As per claim 10, Cocchi as currently modified discloses an embodiment (see paragraph 30 of Johnson) wherein the contents poured into a receptacle (100 of Johnson) are not less than 200 mL and not greater than 500 mL in volume (e.g. 8oz of ice cream, which is equivalent to ~237 mL).  
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi (US 20170332659 A1) in view of Minard (US 20150034668 A1), as applied to claim 12 above, and further in view of Bohn (US 20140178554 A1).
As per claim 13, Cocchi as modified may not explicitly disclose wherein the processing chamber has an internal volume not greater than 1000 mL.  
On the other hand, Bohn, directed to a method for making frozen products, discloses wherein the processing chamber has an internal volume not greater than 1000 mL (see paragraph 63, wherein 500 cm3 is equivalent to 500 mL).  

10 
As per (1), it should be noted that Cocchi inherently teaches the processing chamber (2, 3) having a volume (see figures 1 and 2 of Cocchi). Moreover, Cocchi describes making ice cream according to a “batch” process, wherein a predetermined quantity of basic mixture is loaded and all of it is transformed into ice cream (see paragraph 42 of Cocchi). On the other hand, Bohn provides teachings for various different volumes of the ice cream chamber, wherein one of the disclosed volumes is 500 mL (see at least paragraph 63 of Bohn). In other words, Bohn suggests sizing the processing chamber in accordance with a desired amount of ice cream to be produced. As per (2), one of ordinary skill in the art would recognize that since the prior art of Bohn has successfully implemented its own teachings with regards to the content volume poured into the receptacle, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Cocchi. Said reasonable expectation of success is apparent from the fact that both Cocchi and Bohn are analogous to each other, as well as are analogous to the 11 In the instant case, Bohn recognizes different processing chamber volumes that would be capable of producing different quantities of frozen products (see paragraph 63 of Bohn), which can be construed as a suggestion for customizing the system for producing different volumes of frozen product for a user. Thus, one of ordinary skill in the art would recognize that the volume of the processing chamber is a result-effective variable, since said volume will determine the maximum volume of the frozen confection that is produced for a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Cocchi and to have modified them with the teachings of Bohn, by having t the processing chamber with an internal volume not greater than 1000 mL, as a matter of optimizing a result-effective variable, in order to be able to produce a desired amount of ice cream, as similarly suggested by Bohn, without yielding unpredictable results.
	As per claim 14, Cocchi as modified discloses wherein the processing chamber has an internal volume not greater than 800 mL (in the case of 500 cm3; see paragraph 63 of Bohn).  
	As per claim 15, Cocchi as modified discloses wherein the processing chamber has an internal volume not greater than 500 mL (in the case of 500 cm3; see paragraph 63 of Bohn).  
see paragraph 63 of Bohn).  
As per claim 17, Cocchi as modified discloses wherein the processing chamber has an internal volume not less than 250 mL (see paragraph 63 of Bohn).
Allowable Subject Matter and Reasons for Allowance
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in claim 6. There are no prior art teachings that would otherwise supplement or substitute the teachings of Cocchi to arrive at the claimed invention. The prior art fails to teach the step of placing the receptacle at a charging position during the pouring of the contents into the receptacle in combination with holding the receptacle at the charging position during the transferring of the contents from the container into the processing chamber. Although other prior art teachings, such as Cocchi et al. (US 20090217825 A1), Minard (US 20150034668 A1) and Cocchi et al. (US 20090217825 A1), provide a general teaching of placing the receptacle at a charging position for pouring the contents of the container into the receptacle, neither of said references discloses, teaches, or suggests holding the receptacle at the charging position while the contents are transferred from the receptacle into the processing chamber. 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale12 for maintaining the charging position to arrive at the claimed invention, the 13 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. placing the receptacle in different positions other than the charging position) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. Thus, a preponderance of evidence supports the allowability of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraphs 20, 36-38, 40-42 and 71-72 of the specification as filed on December 12, 2019.
        2 See paragraphs 19 and 83 of the specification, id.
        3 Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).
        4 See MPEP § 2173.05 (b) (III) (E).
        5 See MPEP § 2143.
        6 See MPEP § 2143.
        7 See MPEP § 2143.
        8 See MPEP § 2143.
        9 See MPEP § 2144.05 (II) (A).
        10 See MPEP § 2143.
        11 See MPEP § 2144.05 (II) (A).
        12 See MPEP § 2143 (I) (E).
        13 Id., at § 2145 (X) (B).